DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on January 7, 2021 has been entered.
 
Response to Amendment
The amendment filed on January 7, 2021, cancelled no claims.  Claims 1, 11, and 20 were amended and no new claims were added.  Thus, the currently pending claims addressed below are claims 1-6, 8-9, 11-16, and 18-20.

Allowable Subject Matter
Claims 1-6, 8-9, 11-16, and 18-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The examiner has found prior art that discloses each and every limitation of the  
a memory; and a hardware processor that, when executing computer-executable instructions stored in the memory, is programmed to: 
receiving, using a hardware processor, location information associated with a plurality of mobile devices that indicates a plurality of locations of each of the plurality of mobile devices, wherein the location of a mobile device of the plurality of mobile devices is indicative of a position of the mobile device relative to a plurality of public display devices associated with a retail outlet (Prior art of Herz);
selecting, using the hardware processor, a public display device from the plurality of public display devices based on the plurality of locations of the plurality of mobile devices (Prior art of Herz in view of Thomas);
receiving, using the hardware processor, information related to one or more interests associated with at least a portion of the plurality of mobile devices (Prior art of Herz);
identifying, using the hardware processor, a plurality of advertising sources associated with the selected public display device, wherein the plurality of 
determining, using the hardware processor, a topic based on the received information related to the one or more interests and the locations of the portion of the plurality of mobile devices for which information related to one or more interests was received (Prior art of Herz);
determining, using the hardware processor, that the topic is related to one or more advertisements associated with the retailer (Prior art of Herz);
causing, using the hardware processor, a non-interactive advertisement associated with the topic to be presented by the selected public display device (Prior art of Herz);
detecting, using the hardware processor, a level of interest from the portion of the plurality of mobile devices in the non-interactive advertisement being presented by the selected public display device (Prior art of Herz);
determining, using the hardware processor, that an interactive advertisement that includes interactive content is to be presented based on the level of interest in the non-interactive advertisement from the portion of the plurality of mobile devices and a determination that the locations of the portion of the plurality of mobile devices is within a predetermined proximity to the selected public display device (Prior art of Herz in view of Wu in further view of Yuill);
selecting, using the hardware processor, the interactive advertisement that includes one or more selectable user interface elements from the retailer associated with the retail outlet to be selected based on the topic associated 
However, the examiner has determined that it would not have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have combined these five different references to arrive at the applicant’s claimed invention without the use of impermissible hindsight by using the applicant’s claims as a roadmap.  Thus, claims 1-6, 8-9, 11-16, and 18-20 are allowable over the prior art.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kasargod et al. (PGPUB: 2012/0041825) which discloses determining a level of interest of a user in a non-interactive advertisement displayed on a public display device and based on the level of interest in the non-interactive advertisement exceeding a threshold transmitting an interactive advertisement associated with the non-interactive advertisement to a device of the user.
Alrubaiey B., Chowdhury M., Sajjanhar A., "Intelligent Billboard Based on Ambient System (IBBAS)", May 3, 2014, In: Lee R. (eds) Applied Computing and Information Technology. Studies in Computational Intelligence, vol 553., pp. 1-17 which discloses a system whereby user targeted advertisements are selected for display on a public display using a user profile associated with a user device, the ability to target advertisements to a user on public displays based on user interests and different advertisements are selected based on the users current orientation to the public display.
Ryu et al. (PGPUB: 2010/0161409) which discloses displaying a first advertisement on public displays and changing the displayed advertisement to a second advertisement based on the level of a user’s interest in the first advertisement.
Flynn (PGPUB: 2016/0210660) which discloses choosing a public display, from a plurality of public displays, upon which a targeted advertisement based on user interests, wherein the advertisement may be an interactive advertisement or a non-interactive advertisement.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W VAN BRAMER whose telephone number is (571)272-8198.  The examiner can normally be reached on Monday-Thursday 7:00 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/John Van Bramer/Primary Examiner, Art Unit 3621